

115 HR 2455 IH: Separation of Government and President’s Financial Interests Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2455IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Ms. Jayapal (for herself and Mr. Raskin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit Federal employees from taking certain acts affecting a financial interest of the
			 President, and for other purposes.
	
 1.Short titleThis Act may be cited as the Separation of Government and President’s Financial Interests Act. 2.Acts affecting a certain financial interests (a)In generalSection 208 of title 18, United States Code, is amended—
 (1)in the heading by striking a personal financial interest and inserting certain financial interests; (2)by striking or any person and inserting any person; and
 (3)by inserting , or the President  after prospective employment. (b)ApplicationThe amendments made by subsection (a) shall apply with respect to any act described in section 208 of title 18, United States Code, taken by an officer or employee after the date of enactment of this Act.
 (c)Conforming amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by striking the item relating to section 208 and inserting the following:
				
					
						208. Acts affecting certain financial interests..
			